FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July, 2013 Commission File Number: 001-12440 ENERSIS S.A. (Translation of Registrant’s Name into English) Santa Rosa 76 Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the information ontained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A SIGNIFICANT EVENT ENERSIS S.A. Securities Registration Record No. 175 Santiago, July 4, 2013 Ger. Gen. No. 114/2013 Mr.Fernando Coloma C. Superintendent of Securities and Insurance Avenida Libertador Bernardo O’Higgins Nº 1449 Santiago, Chile Ref.: Significant Event Dear Sir, Pursuant to articles 9 and 10 of Law No. 18,045 of the Securities Market and the provisions of General Norm No. 30 of the Superintendence, duly authorized and representing Enersis S.A. (the “Company”), I hereby inform you of the following significant event: On July 1, 2013, Inversiones Sudamérica Limitada (almost wholly‑owned by Enersis) merged and absorbed ConoSur Participaciones, S.L.U. (a wholly‑owned Company subsidiary), and the latter ceased to exist. ConoSur Participaciones, S.L.U. was the company through which Endesa,S.A., the Spanish parent company, carried out its in-kind contribution in connection with its pro rata equity stake in the capital increase approved by the Company’s Extraordinary Shareholders' Meeting held on December 20, 2012. This merger does not have any financial effects on Enersis S.A.’s assets, liabilities or results. Sincerely yours, Ignacio Antoñanzas A. Chief Executive Officer I c.c. Bolsa de Comercio de Santiago Bolsa Electrónica de Chile Bolsa de Corredores de Valparaíso Banco Santander Santiago – Representatives of Bond Holders Depósito Central de Valores Comisión Clasificadora de Riesgos SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ENERSIS S.A. By: /s/ Ignacio Antoñanzas Alvear Title:Chief Executive Officer Date:July 8, 2013
